Case 3:18-cv-01007-BAJ-EWD   Document 33-7   03/06/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF LOUISIANA



     LANCE MEADORS,
                       PLAINTIFF,
      -vs-                                     NO: 18-1007-BAJ-EWD
     ANTONIO P. D'AGOSTINO, BUCHANAN
     HAULING AND RIGGING, INC., NATIONAL
     INTERSTATE INSURANCE COMPANY AND XYZ
     INSURANCE COMPANY,

                       DEFENDANTS.

                 DEPOSITION OF DR. JEFFREY LEWINE

                        FEBRUARY 28, 2020
                            10:17 a.m.
                  1101 Yale Boulevard Northeast
                      LARGE CONFERENCE ROOM
                  Albuquerque, New Mexico 87106


          PURSUANT TO THE NEW MEXICO RULES OF CIVIL
     PROCEDURE, this DEPOSITION was:

     TAKEN BY:    NATHAN M. GAUDET, ESQ.
                  ATTORNEY FOR DEFENDANTS

     REPORTED BY:     KENDRA K.SUTTON
                      RPR, CCR 131
                      MAGNA LEGAL SERVICES
                      1635 Market Street, 9th Floor
                      Philadelphia, Pennsylvania 19103




                                                     EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD             Document 33-7       03/06/20 Page 2 of 21

                                         Page 2                                                   Page 4
 1               APPEARANCES                       1              JEFFREY LEWINE, Ph.D.
 2   For the PLAINTIFF:                            2   after having been first duly sworn under oath, was
 3      EGENBERG, APLC
        650 Poydras Street                         3         questioned and testified as follows:
 4      Suite 2525                                 4                 EXAMINATION
        New Orleans, Louisiana 70130               5   BY MR. GAUDET:
 5      (504) 229-5700
        zackory@egenberg.com
                                                   6      Q. Good morning, Doctor, appreciate you being
 6      BY: ZACKORY WOOD, ESQ.                     7   with us. I know we've met before, but just for the
 7   For the DEFENDANTS:                           8   record, my name is Nathan Gaudet. I'm a defense
 8      PERRIER & LACOSTE, L.L.C.                  9   attorney representing multiple parties in a lawsuit
        One Canal Place
 9      365 Canal Street                          10   filed by an individual name Lance Meadors who, I
        Suite 2550                                11   believe, you evaluated?
10      New Orleans, Louisiana 70130              12      A. Yes.
        (504) 212-8820
11      ngaudet@perrierlacoste.com
                                                  13      Q. And knowing this is not your first
        BY: NATHAN M. GAUDET, ESQ.                14   deposition, we'll dive right in without some of the
12                                                15   ground rules, and things of that nature. Just safe
13                                                16   to say, you do understand you're under oath as if
14
15                                                17   you're in front a judge and jury, correct?
16                                                18      A. Yes, sir.
17                                                19      Q. Did you happen to bring a copy of your
18
19
                                                  20   updated C.V.?
20                                                21      A. I did not. I can get you one before we
21                                                22   go.
22                                                23      Q. Okay. Or, you know, after, just in case
23
24                                                24   we go a little long. And if that would include the
25                                                25   case list, I would certainly appreciate it. So the
                                         Page 3                                                   Page 5
 1         JEFFREY LEWINE, Ph.D.                   1   gentleman you evaluated, Lance Meadors, was in a
 2   EXAMINATION BY              PAGE              2   motor vehicle on October 22nd, 2018. And we
 3                                                 3   received your report from MINDSET and an MRI from
          MR. GAUDET               4               4   Doctors Imaging dated March 15th, 2019. And, so,
 4                                                 5   those are really the -- that's kind of the balance
 5   WITNESS SIGNATURE/CORRECTION PAGE          78 6
                                                       of the records we're going to be talking about. I
     CERTIFICATE OF REPORTER        79
                                                   7   assume you have those with you?
 6
 7
                                                   8       A. Yes.
 8                                                 9       Q. Okay. Thank you. All right. Just for a
 9                                                10   little background for the record, you are a
10                                                11   neuroscientist, correct?
11                EXHIBIT INDEX                   12       A. That's correct.
12   EXHIBIT          DESCRIPTION      PAGE       13       Q. And, so, not a medical doctor?
13    Exhibit 1     CURRICULUM VITAE          77 14        A. That is correct.
14                                                15       Q. And not a radiologist or neurologist,
15                                                16   psychologist, and, therefore, not a neuroradiologist
16                                                17   or neuropsychologist, correct?
17                                                18       A. That is correct.
18
                                                  19       Q. Are you licensed or board certified in any
19
                                                  20   states?
20
21
                                                  21       A. There is no licensing or board
22                                                22   certification for neuroscientists.
23                                                23       Q. Okay. Thank you. Do you rely, in issuing
24                                                24   your report or in general -- I guess in this case,
25                                                25   specifically, do you rely on the opinions of any




                                                                             2 (Pages 2 to 5)
                                                                         EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 3 of 21

                                                Page 6                                                      Page 8
 1   medical doctors of the specialties I just listed?       1      Q. Okay. Did any of those doctors in this
 2      A. So when that information is available, I          2   case sign-off on your report, if that's even
 3   do take that information into account and integrate     3   necessary?
 4   that in forming my neuroscientific opinions.            4      A. It is not necessary, and they did not. I
 5      Q. Okay. And in this particular instance             5   believe that Dr. Andrews saw my report. I'm not
 6   with Mr. Meadors, did you rely on those -- those        6   certain whether Dr. Foundas had seen it or not.
 7   folks in issuing your report or findings?               7      Q. Okay. Have you ever been disqualified
 8      A. So, at the time that the report itself was        8   from testifying before any court?
 9   issued, the only information that I had was the         9      A. No, sir.
10   neuroradiology read.                                   10      Q. Has your testimony ever been limited in
11      Q. Okay. And that was the Doctors Imaging?          11   your -- to your knowledge?
12      A. Yes.                                             12      A. So, in one of the very first capital cases
13      Q. And since that time, have you come into          13   that I was involved in, there was some genetics
14   more records?                                          14   testing that had been done and, at the last minute,
15      A. Yes. So I do have a record on subsequent         15   they asked me to talk about the genetics. And it
16   neuropsychological testing.                            16   was determined, rightly so, that I was not
17      Q. Is that by Dr. Foundas?                          17   sufficiently an expert to talk about that material,
18   (Note: Reporter clarification.)                        18   so that was limited.
19      Q. (By Mr. Gaudet) F-O-U-N-D-A-S.                   19      Q. And that would have been a criminal --
20      A. This is from Dr. Andrews.                        20      A. That was a criminal case, yes, sir.
21      Q. Okay. Sure.                                      21      Q. Have you ever testified in the US Middle
22      A. And then I also have a copy of the -- the        22   District of Louisiana?
23   ambulance record.                                      23      A. No, sir.
24      Q. Okay. And that was from the date of the          24      Q. Have you ever testified in court in a
25   accident, correct?                                     25   civil matter?
                                                Page 7                                                      Page 9
 1      A. Yes. And -- hang on -- and I do have the          1      A. So, I did -- so all of my prior civil
 2   report from Dr. Foundas, as well.                       2   cases, up until a week and a half ago, had all been
 3      Q. Okay. And in what way did you -- well,            3   settled. I testified in federal court about two
 4   let me ask you this: Have you issued an updated         4   weeks ago.
 5   report since you've come into possession of those       5      Q. Where was that?
 6   records?                                                6      A. In Austin.
 7      A. I have not, no.                                   7      Q. Austin, Texas?
 8      Q. And is it your intention to do so?                8      A. Yes, sir.
 9      A. I have not been asked to do so by                 9      Q. Do you recall the name of that case, by
10   Plaintiff's counsel.                                   10   any chance?
11      Q. In your review of those records, do they         11      A. The plaintiff is Jerry Schmidt, and it's
12   change any of your opinions in your report -- which,   12   against the U.S. Government.
13   for the record, is dated March 22nd, 2019?             13      Q. Is that like a Social Security type of
14      A. No, they do not change any of my opinions.       14   deal, or --
15      Q. Okay. Did you review any of the raw data         15      A. No, it was a -- it was a motor vehicle
16   from Dr. Andrews or Dr. Foundas?                       16   accident where the other vehicle was being driven --
17      A. No, sir.                                         17      Q. Post office worker, or something?
18      Q. Is that something you typically do or            18      A. -- by a service member.
19   don't do? Does that impact your report in any way?     19      Q. Okay. Got you. Have you ever been the
20      A. So, neuropsychological data can -- raw           20   subject of a Motion in Limine or Daubert motion, to
21   data can really only be sent to another                21   your knowledge?
22   neuropsychologist, so I do not, routinely, have raw    22      A. So, there have been a number of attempted
23   data there. For Dr. Foundas' report, she puts in       23   Motion in Limine -- again, all of those cases
24   sufficient detail that there really isn't raw data     24   actually settled prior to doing a formal Daubert.
25   for me to -- to look at, from her report.              25   In the criminal cases, there have been 702




                                                                                       3 (Pages 6 to 9)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                    Document 33-7          03/06/20 Page 4 of 21

                                               Page 10                                                    Page 12
 1   challenges, and I have been admitted for my             1   independent contractor.
 2   testimony in all of those cases.                        2      Q. Okay. And your services for this case --
 3      Q. Okay. Do you happen to know Judge Brian           3   I guess, they're the same for any civil litigation
 4   Jackson?                                                4   case, but let's stick to this case -- you were paid
 5      A. Not that I know of.                               5   by the hour as an employee of Lovelace; is that
 6      Q. How about Magistrate Judge Aaron Wilder           6   correct?
 7   Doomes -- D-O-O-M-E-S?                                  7      A. No. For this case, no, I'm -- I am a
 8      A. I do not recognize the name, no, sir.             8   consultant to MINDSET, so I am paid by MINDSET. And
 9      Q. What percentage of your patients are              9   there is a flat rate for the initial analysis of the
10   involved in civil litigation -- I'm not worried        10   MRI data and, then, hourly for things like
11   about the criminal side -- and if I'm using the word   11   deposition.
12   "patients" wrong, correct me?                          12      Q. Do you know how these charges are set? Do
13      A. So -- so, "patient" would imply a medical        13   you have any say in that?
14   context.                                               14      A. So -- so there's two -- there's what I
15      Q. Got you, understood.                             15   charge MINDSET and, then, there's what MINDSET
16      A. We're not dealing with those. So I do            16   charges outside of that, which has overhead.
17   data analysis evaluations that are kind of not         17      Q. Sure.
18   related, necessarily, to civil work. And, then, the    18      A. And, so, I don't know about that. My
19   civil work and capital work is about 50/50. The        19   charge to MINDSET for the initial analysis was
20   legal stuff, altogether, takes about 30 to 40% of my   20   somewhere between 700 and $875, and -- I'd have to
21   effort.                                                21   check it, it depends on a couple of things -- and,
22      Q. Does that include criminal, as well?             22   then, my charge for deposition is at 350 an hour.
23      A. Yes.                                             23      Q. Okay. Does this office -- or do you give
24      Q. Okay. Do you have a feel for what                24   attorney discounts for any of your services?
25   percentage of that 30 or 40% is civil versus           25      A. I do not.
                                               Page 11                                                    Page 13
 1   criminal?                                               1       Q. Do you accept private insurance, just in
 2      A. It's about 50/50.                                 2   general?
 3      Q. I'm sorry, you just said that. Sorry              3       A. I do not, no.
 4   about that. And of that 50% of the 30 or 40%, what      4       Q. Okay. If you have a patient that is
 5   percentage of those evaluees, I suppose, are done at    5   treating with whatever, MINDSET or Lovelace, not in
 6   the request of a plaintiff's attorney?                  6   litigation, do you -- does -- do you -- how does
 7      A. So the majority of them are for plaintiff.        7   that work, if they pay private insurance, you charge
 8   At this point, I would say 5% for defense.              8   the same fee?
 9      Q. Okay. All right. Thank you. Have you              9       A. Yeah, I'm -- yeah. So I'm completely
10   ever had any other cases with Plaintiff's counsel in   10   independent of how MINDSET gets -- gets the money.
11   this case, Mr. Bradley Egenberg, or his firm?          11       Q. Okay. Do you have any contracts with any
12      A. Not to the best of my knowledge.                 12   medical funding companies?
13      Q. I believe a subpoena was issued for your         13       A. I do not, no.
14   record in this case. In that instance, would the       14       Q. Do you know if MINDSET or Lovelace does?
15   subpoena response include any handwritten notes or     15       A. I believe -- so, MINDSET, I believe, does
16   e-mails you may have?                                  16   and -- I'm not 100% sure of the definition of
17      A. So, I don't recall on this particular            17   "medical funding company," but if you're referring
18   case. I think we were subpoenaed for the files. I      18   to companies that support plaintiff cases -- is
19   don't recall being subpoenaed for e-mails on this      19   that --
20   case, although there's only two or three, that are     20       Q. Yeah, right.
21   mostly on scheduling issues.                           21       A. Yes. So I don't know the current -- what
22      Q. Okay. If I remember correctly -- and I           22   the current state of the contract is, but there is
23   don't want to get too bogged down on this particular   23   one group that we have -- that MINDSET has been
24   issue -- you are an employee of -- Lovelace?           24   working with.
25      A. I'm an employee of Lovelace. I'm also an         25       Q. And are you an owner or director or board




                                                                                   4 (Pages 10 to 13)
                                                                                  EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                    Document 33-7          03/06/20 Page 5 of 21

                                               Page 14                                                    Page 16
 1   member, or whatever, in either MINDSET or Lovelace?     1   the data. But the DTI image is still a -- is,
 2      A. No, sir.                                          2   ultimately, considered to be a structural image, as
 3      Q. Okay. Do you have your own LLC?                   3   opposed to a functional image, something like
 4      A. I actually do have a -- an LLC that's             4   functional MRI.
 5   developing therapies for autism and tinnitus.           5      Q. Okay. And there's been -- to your
 6      Q. That's separate from your litigation?             6   knowledge, there's been the DTI MRI and, I believe,
 7      A. That's completely separate, yes.                  7   just a regular MRI of this particular patient?
 8      Q. And, hopefully, we won't get too bogged           8      A. Yes, sir.
 9   down, but let's start talking about some                9      Q. No other FMRIs, or anything?
10   neuroscience, okay?                                    10      A. To the best of my knowledge, there has not
11      A. Okay.                                            11   been a functional MRI, that is correct.
12      Q. Okay. So I remember, from talking to you         12      Q. Okay. And a DTI basically helps you --
13   before, you gave us some literature and, certainly,    13   gives you an idea of how well the axons are
14   the last case, you had the PowerPoints and             14   transmitting the information, right?
15   everything, and that was very illuminating. We're,     15      A. It doesn't tell you about how well they're
16   obviously, talking about the brain here and billions   16   transmitting information, it tells you about their
17   of cells that make up the brain.                       17   structural integrity.
18      A. Yes, sir.                                        18      Q. Okay. Which may or may not correlate with
19      Q. They send signals that encode, transmit          19   the transmission of --
20   information along neurons, correct?                    20      A. Which is going to have an impact on
21      A. Yes, sir.                                        21   function, but it doesn't directly measure function.
22      Q. And in this case, what we're really              22      Q. Okay. All right. Let's see -- and I
23   dealing with are axons that are part of the neurons,   23   remember from last time, kind of what we deal
24   and those connect different parts of the brain?        24   with -- or at least in cases like this, as far as I
25      A. Yes, sir.                                        25   can tell, with DTI imaging, are what are called FA
                                               Page 15                                                    Page 17
 1      Q. And the -- an MRI -- just regular MRI --          1   values?
 2   will, kind of, take a picture of the brain, correct?    2      A. Yes.
 3      A. It reconstructs an image of the brain,            3      Q. And those describe how the water diffuses
 4   yes, sir.                                               4   along the tracts adjacent to the axons, and my
 5      Q. So that's like an anatomy, or structural,         5   understanding is that they're given a value. 0 is
 6   type of image?                                          6   closer to not working properly, 1 is closer to kind
 7      A. Yes, sir.                                         7   of what -- what -- working properly, what you want
 8      Q. And diffuse tensor imaging -- what people         8   in a neurotypical brain?
 9   call DTI -- is another layer on top of a regular        9      A. No, that's not an accurate
10   MRI; is that a fair, of --                             10   characterization.
11      A. It's an advanced type of MRI, yes.               11      Q. Okay.
12      Q. And, then, the DTI measures the movement         12      A. So FA is a measure of how much the
13   of water along the axons, would that be correct?       13   direction of motion for the water is restricted. So
14      A. Yes. So it's measuring the movement of           14   a value of 0 means it goes in all directions
15   waters in the extracellular space in between the       15   equally. A value of 1 means it can go in only a
16   axons, it's direction of movement is restricted by     16   single restricted direction.
17   the axons.                                             17      Q. And you want it to be more restricted?
18      Q. Okay. And, so, DTI is not -- is not an           18      A. Well, to a point. So -- so, in general,
19   anatomical viewing?                                    19   axons travel in tracts, and that will cause
20      A. It is an anatomical viewing. So the --           20   restriction. But if you look at -- in a
21   the picture that a regular MRI takes is also based     21   neurotypical control subject, for example, if you
22   on water content.                                      22   look at the corpus colosseum, which interconnect the
23      Q. Okay.                                            23   two halves of the brain, it is the most structured
24      A. So everything comes down to hydrogen atoms       24   of tracts. The FA value there is on the order of
25   and, so, it's -- it's a different way of analyzing     25   .7. Okay?




                                                                                   5 (Pages 14 to 17)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 6 of 21

                                              Page 18                                                    Page 20
 1          So, an FA value of .9, or an FA value of        1   not know of any reports in the literature on high FA
 2   .5, both of those would be abnormal. One would be      2   from chronic drug use. There may be isolated
 3   abnormally low, one would be abnormally high, but      3   reports out there that I'm just not familiar with.
 4   they're still both abnormal. So there are things --    4       Q. And, specifically, when you're talking
 5   there's pathophysiology that can happen, which         5   about drug use, methamphetamine use, can that cause
 6   causes tracts -- FA values to be too high. And, in     6   high FA values?
 7   fact, in this particular case, what we have is         7       A. Again, to the best of my knowledge,
 8   predominately high values, but that is still an        8   methamphetamine has only been associated with low
 9   indication of abnormality. It is not an indication     9   FA.
10   that everything is super-fine.                        10       Q. Okay. All right. So these FA values are,
11      Q. Got you. And, you said pathophysiology --       11   you know, when someone like me looks at them, it's
12      A. Pathophysiology.                                12   really just a number and, I guess, on a -- a DTI
13      Q. -- pathophysiology. What -- when you say        13   review, it's also, really, a number, but you have to
14   that, are you are you referring to something that     14   compare those numbers to something?
15   can cause an abnormally high FA value, such as        15       A. Yes, sir.
16   trauma, whatever else is listed in your report?       16       Q. And my understanding is, you use, quote,
17      A. Yes, sir.                                       17   automated computational methods and employ a
18      Q. Let's see. Just in this case, "Failure of       18   statistical comparison of the patient's data
19   axonal pruning, or disease/injury related" --         19   compared to a neurotypical control group, correct?
20   (Note: Reporter clarification.)                       20       A. Correct.
21      Q. (By Mr. Gaudet) "Failure of axonal              21       Q. And we discussed the control group a
22   pruning, or disease/injury related intracellular      22   little bit in the report -- again, dated
23   cytogenic edema," and then just inflammation, and     23   March 22nd -- and let me back up for a second.
24   things like that.                                     24   Foundationally -- on the report, the report says the
25      A. Yes, sir.                                       25   date of the exam was March 15th, 2019 -- did you
                                              Page 19                                                    Page 21
 1       Q. And trauma would be one of those, as well?      1   actually see Mr. Meadors in person?
 2       A. So -- yes. So trauma causes -- can cause        2       A. No. So these -- the data were collected
 3   those things.                                          3   at Doctors Imaging and were transferred --
 4       Q. What else can cause those things?               4   transferred to us.
 5       A. So -- so, again -- so -- so this issue of       5       Q. Okay. And the -- the imaging took place
 6   axonal pruning, that's a developmental issue. So,      6   at Doctors Imaging in Metairie, Louisiana?
 7   if the -- if there are too many fibers -- more         7       A. Yes.
 8   fibers than there should be, that could give you       8       Q. And, obviously, Mr. Meadors was there in
 9   abnormally high FA values. Intra- -- intracellular     9   person for that?
10   edema can be caused by head trauma. We know that      10       A. Yes, sir.
11   there are certain psychiatric diseases that are       11       Q. And do you know who spoke with him to get
12   associated with both high or low FA values in         12   his, you know, self-reported background, and things
13   particular regions.                                   13   of that nature?
14            And, then, neuro-inflammation is one of      14       A. In this particular case, I am not sure.
15   the ones that can, depending on stated -- the level   15   It's usually one of the technologists. It had been
16   it's at, can cause either very high FA values or      16   a fellow by the name of David Robinson who was doing
17   very low FA values.                                   17   most of them. I -- David left, and I'm not -- it
18       Q. And in turn, what can cause                    18   was around this time and, so, I'm not sure whether
19   neuro-inflammation?                                   19   it was David or someone else.
20       A. Trauma is a trigger. Other disease             20       Q. Okay. So -- but you've never spoken to
21   process, stroke, things like that.                    21   him or seen him -- "him" being Mr. Meadors?
22       Q. Okay. Can -- can chronic drug use cause        22       A. That is correct.
23   neuro-inflammation, or high FA values?                23       Q. And, so, in this report, this report is
24       A. So, chronic drug use, in general, has been     24   a -- can I call this report a "complete summary of
25   more typically associated with low FA values. I do    25   your opinions and the basis therefore"?




                                                                                  6 (Pages 18 to 21)
                                                                                  EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7           03/06/20 Page 7 of 21

                                               Page 22                                                    Page 24
 1      A. Yes, sir.                                         1      A. No, sir.
 2      Q. Okay. And -- okay. We'll get back to the          2      Q. Okay. If -- if it turns out that
 3   report, a little bit later, more specifically, but      3   Mr. Meadors had a prior head trauma -- I don't know
 4   as far as the -- the control group, what do we mean     4   that necessarily -- diagnosed as a TBI, would
 5   when we say "neurotypical"?                             5   matter -- but if he had a prior head trauma and a
 6      A. Excuse me. So a neurotypical group is a           6   history of drug use, would that impact your findings
 7   group of individuals who do not report to us that       7   and, if so, how?
 8   they have any developmental issues; autism,             8      A. So -- so we ask the question in two
 9   dyslexia, anything you like that. They do not have      9   levels; the first level is, are things normal or
10   a history of substance abuse or alcohol abuse. They    10   abnormal, and that is a straightforward, very
11   do not have any diagnosed neurological or              11   objective, "yes," "no" type of question. And, so,
12   psychiatric conditions. They don't have any prior      12   none of the other prior history matters there, it's
13   history of traumatic brain injury.                     13   either normal or abnormal.
14      Q. Okay. And, so, in this case, the findings        14      Q. Okay. So -- sorry to interrupt you. When
15   of Mr. Meadors is -- a DTI was compared to a group     15   you say you ask if things are normal or abnormal,
16   of neurotypical folks or a group of his peers that     16   what are you asking about specifically?
17   may have a prior history of brain injury or drug use   17      A. So, are the FA values in the individual
18   or developmental issues?                               18   tracts -- and we actually did volumetrics on him,
19      A. So he's compared to a neurotypical group.        19   didn't see anything there -- so we ask, for each of
20   So the overall database is just over a thousand        20   these regions, are these things within normal
21   subjects. We pull, from that database, all of the      21   limits. And that's the first part of the question.
22   gender and age range match subjects -- so within 10    22          If the answer is, there are things that
23   years of age. So, in his case, it looks like there     23   are atypical, the second part of the question, then,
24   was 106 valid data sets for the volumetric             24   is, what are the most likely causes of the injury.
25   evaluation and 104 for the FA evaluation.              25   And in this particular case, we only got to that
                                               Page 23                                                    Page 25
 1      Q. Okay. And you did not review any medical          1   second question very superficially. So we didn't
 2   records of Mr. Meadors that predate the                 2   have any records at the time that this was done, so
 3   October 22nd, 2018, accident, correct?                  3   what I can say is that the information in the report
 4      A. That is correct, yes.                             4   is consistent with a traumatic brain injury. But in
 5      Q. Okay. And you did not review any -- any           5   order to determine the -- the most likely cause of
 6   records showing employment or educational, you know,    6   those abnormalities, the data need to be reviewed
 7   attainment -- or records of Mr. Meadors?                7   within the entire context of the client's history,
 8      A. Not at the time the report was prepared.          8   and at the time that this was done, I have only very
 9   There's a little bit of that information in             9   limited context. So what I can say, with high --
10   Dr. Andrews' report, which I have subsequently seen.   10   very high confidence, is that things were
11      Q. Got you. And, again, Andrews' report did         11   abnormal --
12   not -- doesn't change your opinion on your -- your     12      Q. Okay.
13   findings?                                              13      A. -- here. Based on the very limited
14      A. That is correct.                                 14   information that I presently have, I believe the
15      Q. Did you review any deposition testimony of       15   traumatic brain injury is the most likely origin of
16   Plaintiff, or otherwise?                               16   what I see, but I don't know have that full history.
17      A. No, sir.                                         17   And there, certainly, are things I could -- may
18      Q. Are you aware of any records showing any         18   become revealed in his history that might change
19   prior head trauma of Mr. Meadors?                      19   that opinion.
20      A. I am not aware of any records, but, again,       20      Q. Okay. And, so, I'm glad you got into that
21   I haven't done a -- a full review of records in this   21   because that was, certainly, an area I wanted to ask
22   case.                                                  22   about. A DTI, like any other MRI, is really a
23      Q. Okay. And are you -- have you reviewed           23   moment in time basically?
24   any records of any criminal history that Mr. Meadors   24      A. Yes, sir.
25   may have?                                              25      Q. Based on the findings of the DTI itself,




                                                                                   7 (Pages 22 to 25)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7           03/06/20 Page 8 of 21

                                              Page 26                                                     Page 28
 1   is it possible to tell the cause of those findings      1      Q. -- and whoever -- whoever read that
 2   in the DTI?                                             2   particular imaging is Dr. Soll -- S-O-L-L -- was the
 3      A. So -- so, again, one can, based on                3   interpreting radiologist there. Has anyone
 4   history, make a reasonable, more likely than not,       4   commented, or read, or provided information for your
 5   this is the cause. Now, if you tell me that there's     5   report in your findings, outside of the DTI reading
 6   25 prior head traumas, all with persistent symptoms,    6   from Dr. Soll?
 7   I am not able to tell you which one of those is the     7      A. No.
 8   most likely cause -- or if you tell me there's a        8      Q. Okay.
 9   history of, you know, schizophrenia or other disease    9      A. And, actually, I think the scan was
10   process. So I can't -- I can't date those with 100%    10   actually read by Dr. Sylvestri -- Dr. Soll does the
11   confidence. Depending on what the actual data are,     11   summary report -- I don't have it in front of me.
12   what the literature says about the profiles, I may     12      Q. Yeah, either way. Okay. That's fine.
13   be able to give you a "more likely than not" it was    13   One or the other, or both, maybe. Can you render a
14   related to a particular event.                         14   diagnosis based on the findings of a DTI?
15      Q. If I gave you just a DTI MRI and said,           15      A. So, again, I'm not a physician, so I never
16   "Here you go, Doctor," and you looked at it and        16   render a diagnosis. Diagnosis is not part of what I
17   said, "There's X amount of FA values that are high     17   talk about. And, again, as a stand-alone
18   and X amount that are low," there's no way to look     18   technique --
19   at just that and say, "Well, this looks likes it's     19      Q. When you say it's a "stand-alone" --
20   caused by trauma, this looks like it's caused by       20      A. No, "as a stand-alone" technique, you
21   drug use," or -- et cetera?                            21   would -- I certainly would not render a, you know,
22      A. So I would never use it as a stand-alone         22   opinion on etiology, we have to have all the other
23   technique. There are certain patterns, just from       23   information.
24   the -- the DTI head trauma versus developmental        24      Q. Okay. And when you say "etiology," is
25   disorder, versus something else, might rise a little   25   that --
                                              Page 27                                                     Page 29
 1   bit to the top --                                       1      A. Cause.
 2      Q. Sure.                                             2      Q. Okay. Can a DTI reliably diagnosis -- I
 3      A. -- but I always want to know the entire           3   guess not diagnosis -- could a DTI give you an idea
 4   history before making that type of determination.       4   of the cause of traumatic -- scratch that. I'm
 5      Q. Okay. Is -- are -- are conditions, such           5   trying to think of the best way to ask this
 6   as dyslexia -- would that be considered a               6   question. Can a -- can you read a DTI and come up
 7   neurological finding that could impact an FA value?     7   with a finding that a particular patient had a
 8      A. That would be a developmental condition           8   traumatic brain injury?
 9   that could potentially impact FA values, yes.           9      A. So, again, not in isolation. There are,
10      Q. Which way does it impact FA values?              10   potentially, things within a DTI examination that
11      A. Again, most conditions typically impact FA       11   would make me particularly concerned about traumatic
12   values to be low.                                      12   brain injury, but, you know, it always has to be
13      Q. Okay. All right.                                 13   viewed within the actual clinical history and
14      A. Head trauma's one of the exceptions, where       14   profile. So there's nothing unique in a DTI
15   we see some people have very low values, we actually   15   examination that says traumatic brain injury is the
16   see other people have very high values.                16   only possibility.
17      Q. Okay. And just so we're clear, there's           17      Q. Okay. Let's look at your report. In the
18   no -- there's no prior MRIs, DTI or otherwise, that    18   background, from self-reported notes -- I assume
19   you reviewed of this patient?                          19   that means it was reported by Mr. Meadors himself?
20      A. Not that were made available to me.              20      A. Yeah, on a questionnaire from Doctors
21      Q. I don't know if there are any. I'm not           21   Imaging that was then relayed to me.
22   trying to trick you, I'm just making sure. Did         22      Q. Okay. And there's a self-report loss of
23   anyone else comment on -- so, obviously, you didn't    23   consciousness for 10 to 20 minutes, correct?
24   do the imaging, and --                                 24      A. Yes, sir.
25      A. That is correct.                                 25      Q. And did you review -- you said you




                                                                                   8 (Pages 26 to 29)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7           03/06/20 Page 9 of 21

                                              Page 30                                                     Page 32
 1   reviewed the ambulance records. Did you review the      1      Q. Okay. So, you know, there's a discussion,
 2   records of the emergency room?                          2   like we said, earlier, of the control group, the 106
 3      A. So, I have not -- so all that I have are          3   match control data sets were identified and -- and
 4   these initial -- initial records, and it looks, to      4   those are, I believe -- then they're further divided
 5   me -- and, again, I didn't have these at the time I     5   up into, like, male for Mr. Meadors?
 6   did this report, so I only had his-self report.         6      A. The overall data set is a thousand.
 7   Based on the records that are here, it kind of          7   There's 106 males that are within 10 years of his
 8   suggests that there was kind of a fading in and out     8   age range.
 9   of consciousness. It's not clear, to me, that there     9      Q. Okay. And that was the control group for
10   was a full loss of consciousness for 10 or 20          10   this particular analysis?
11   minutes, but I don't have the full records at this     11      A. For the statistical analysis, yes, sir.
12   point.                                                 12      Q. Okay. And those 106 individuals in the
13      Q. Is there any objective sign of head trauma       13   control group also had DTI with a 3.0 Tesla?
14   of this particular person?                             14      A. On our machine here -- so they were all
15          MR. WOOD: Object to form.                       15   scanned on the machine here at -- excuse me, Mind
16      A. So -- so, again, in the -- again, in the         16   Research Network. We have calibrated and done what
17   very limited notes that I have -- the ambulance        17   are known as "scaling scans" --
18   notes, that is not called out specifically. One        18      Q. Okay.
19   doesn't need to have outward signs to have traumatic   19      A. -- on people evaluated here and at the
20   brain injury. So I -- so it's one of those things      20   Doctors Imaging scanner. And that's what allows us
21   where if it's positive, then the skull is clearly      21   to do a valid comparison of somebody scanned in
22   crushed or something, and you got good evidence --     22   Louisiana relative to our normative database.
23   when data are lacking, that doesn't bias me, one way   23      Q. Okay. So it's not actually the same --
24   or another, to say there's not a traumatic brain       24   the same machine itself?
25   injury because you can get it even without any head    25      A. Correct.
                                              Page 31                                                     Page 33
 1   contact against an object.                              1     Q. It may be the same brand or whatever -- I
 2      Q. (By Mr. Gaudet) Got you. And he also              2   don't know how that works -- not the same magnet,
 3   self-reported other symptoms such as headaches,         3   but you guys calibrate the coils the same way?
 4   visual difficulties, memory problems, change of         4     A. Yes.
 5   personality, sleeplessness, depression, fatigue,        5     Q. And do you know who's responsible for
 6   correct?                                                6   doing that?
 7      A. Yes, sir.                                         7     A. So I actually went --
 8      Q. Okay. So the -- all right. The -- as far          8     Q. You, personally?
 9   as the technical stuff goes with these DTIs, they       9     A. -- and did the calibration evaluations,
10   are -- they use a more powerful magnet than a          10   yes.
11   regular MRI scanner, correct?                          11     Q. Okay. Was there any standard for the
12      A. So -- so they -- so this was done on a 3.0       12   specific number of controls in this case, or were
13   Tesla scanner.                                         13   those 106 all that were available?
14   (Note: Reporter clarification.)                        14     A. It's all that's available within the
15      A. 3.0 Tesla Scanner. Most university               15   database.
16   hospitals have 3.0 Tesla scanners at the moment.       16     Q. I'm sorry, so the 106 is for the
17   Community hospitals, more typically, will have a 1.5   17   volumetrics --
18   Tesla scanner.                                         18     A. -- it's 104 for the --
19      Q. Okay. So 3 is better than 1.5?                   19     Q. Okay. Got you. Just to clarify that, the
20      A. It's a more powerful, it gives you better        20   volumetric, you controlled for some false positives,
21   signal to noise.                                       21   and found that none of Mr. Meadors' brain regions
22      Q. Got you. And you said "better signal with        22   showed abnormal brain volume?
23   less noise"?                                           23     A. So, from a -- from a purely statistical
24      A. Signature to noise. The signal is higher         24   perspective, the data did not indicate any of the
25   and the background noise is less.                      25   107 brain regions that have abnormal volume, that's




                                                                                   9 (Pages 30 to 33)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 10 of 21

                                              Page 34                                                      Page 36
 1   correct.                                                1   MRI, you already knew that Mr. Meadors was claiming
 2      Q. And, then, of the 104 for the FA                  2   a brain injury?
 3   evaluation, the control group data set, do you know     3      A. So we knew that he was -- was in a case
 4   if any of those people were smokers?                    4   where there was an indication of head trauma, yes.
 5      A. So there are some smokers that are                5   But, again, all of the -- all of the analyses that
 6   included, and we've actually -- so there are            6   go into this report are all computer-automated. So
 7   publications at looking at smoking for DTI. Most of     7   the only thing that the computer knows is that he is
 8   the publications suggest that it makes the DTI value    8   a 41-year-old -- or 42-year-old male and, so,
 9   slightly small. There's a couple -- one, maybe          9   whether he's had a head trauma, whether he has
10   two -- publications that show that the DTI values      10   nothing, the computer doesn't know anything about
11   can actually be a little bit higher. Impacts that      11   that. None of that go goes into the generation of
12   are much, much smaller than what we are seeing here.   12   these types of -- of graphs, yet -- all of that is
13   We've actually looked at the question and, in our      13   part of the second question not the first question.
14   data sets, comparing smokers and non-smokers, we       14      Q. Okay. As far as the -- the volumetric
15   actually have seen a reduction in FA on the order of   15   findings goes, is there -- is there any significance
16   only 1%, so not sufficient to explain any of the       16   to the findings once they've been corrected for
17   things we are seeing here.                             17   false positives, and whatnot?
18      Q. The -- the reduction of FA was 1%, or 1%         18      A. No, there's no statistically significant
19   of the data set of smokers had a reduction?            19   abnormalities, and there's not a pattern that gives
20      A. No. So, if you -- if you average across          20   me -- you can, sometimes, have things that aren't --
21   all the smokers and compare them with non-smokers,     21   do not survive statistical significance but still
22   the reduction FA is on the order of 1%.                22   may have newer biological significance. I don't
23      Q. Okay. And, as we said, earlier, of the --        23   feel that that is the case here. The volumetric
24   the control data set, they were without history of     24   information just did not reveal any clear
25   neurological or psychiatric disease or injury,         25   abnormalities here.
                                              Page 35                                                      Page 37
 1   without history of TBI, without history of substance    1          I will point out that we get evidence of
 2   abuse, without history of learning disability or        2   clear abnormalities in only about 50% of individuals
 3   developmental disability; is that right?                3   with mild traumatic brain injury. So not having
 4      A. Correct.                                          4   abnormalities doesn't -- is not an indication that
 5      Q. Would your findings, or opinion, change if        5   there's no trauma, it's just -- it's kind of a wash.
 6   you found out that Mr. Meadors was -- was not           6   It doesn't inform us at all.
 7   without all those things, like the control group he     7      Q. Say that again, I'm sorry.
 8   was being compared to?                                  8      A. So -- so, because 50% of people, who we
 9      A. So, again, that -- that goes to the second        9   have very good indications have traumatic brain
10   part of the question. So normal versus abnormal is     10   injuries, are still normal on volumetrics, a
11   comparison with a neurotypical control group. As       11   negative finding does not mean that someone does not
12   to -- as to cause of the abnormalities -- again,       12   have head trauma.
13   knowing that information -- having additional          13      Q. Okay. Let's see. And we talked,
14   information would help me do a better job on           14   earlier -- just to be clear, you're not presenting a
15   identifying causality -- I'd need to know the          15   diagnosis in this case, correct?
16   details there. So there are some things that might     16      A. That is correct.
17   be in the history that might have no impact. There     17      Q. And that's something that a doctor does?
18   might be things in the history that would make me      18      A. Yes, sir.
19   say, "Oh, yeah, that's a possibility." And -- and,     19      Q. And, in fact, in your report, you mention
20   again -- so, at this point, I have only very, very     20   "All opinions reported herein are from a
21   limited history. Based on the very limited history     21   neuroscientific perspective." Is that -- is that as
22   I currently have, traumatic brain injury, in my        22   opposed to a medical perspective?
23   opinion, is the most likely cause of what we're        23      A. Yes, sir.
24   seeing, but my historical information is limited.      24      Q. And what does a "neuroscientific
25      Q. Okay. And whenever you received the DTI          25   perspective" mean, as opposed to a "medical




                                                                                 10 (Pages 34 to 37)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 11 of 21

                                               Page 38                                                    Page 40
 1   perspective," in your opinion?                          1          MR. WOOD: I don't know where you couldn't
 2      A. A neuroscientific perspective is something        2   hear me. I've made maybe four or five.
 3   I do as a brain scientist who has special training      3          MR. GAUDET: Why don't we just note, for
 4   and expertise in the evaluation of traumatic brain      4   the record, that we'll reserve objections. Is that
 5   injury. A medical opinion is for purposes of            5   okay? I mean --
 6   patient care. And, so, what I'm saying, in and of       6          MR. WOOD: That's okay.
 7   itself, as a neuroscientist, is not information to      7          MR. GAUDET: You go ahead and keep making
 8   be used to guide medical care.                          8   them, I don't want to deprive you of making your
 9      Q. So you have no opinion of future treatment        9   objection. Sorry about that, we've got the volume
10   or care of Mr. Meadors?                                10   up, I think, as far as it will go at this point.
11      A. So -- so, from a neuroscientific                 11      Q. (By Mr. Gaudet) So I'll represent to you
12   perspective, if I am asked the question, "Are things   12   that Mr. Meadors also suffered from injuries
13   likely to get better?", there's neuroscientific data   13   orthopaedic in nature, such as a neck, back,
14   that address that and whether someone will have        14   shoulder type of stuff. He's had a procedure on
15   recovery of function, long-term, but, again, not       15   his -- at least one of his knees; in, I think, now,
16   doing that from a medical perspective.                 16   both of his shoulders. So I'm drawing a distinction
17      Q. Are you doing that, in this case, from a         17   between being disabled from employment from a
18   neuroscience --                                        18   physical perspective, versus a mental or
19      A. I have not been asked to do that from            19   psychological perspective. So the question is: Are
20   neuroscientific perspective in this case.              20   you aware of any opinion saying that Mr. Meadors
21      Q. Are there any -- is there any support in         21   cannot work from a psychological or neurological
22   the literature for reliance on DTI as a predictor of   22   perspective?
23   patient outcomes?                                      23      A. I am not aware.
24      A. So, again, not DTI in isolation. Within          24          MR. WOOD: Object to form.
25   the context of more severe traumatic brain injury,     25      A. So I have not seen any report specifically
                                               Page 39                                                    Page 41
 1   especially low FA values have been associated with      1   stating, one way or another, in terms of
 2   poor outcomes.                                          2   neuropsychological function, being able to return to
 3      Q. Okay.                                             3   work.
 4      A. I'm not sure if that fully answered               4      Q. Okay. So your report indicates that
 5   your -- your question.                                  5   there -- you talk, a little bit, about some false
 6      Q. Is -- is there -- I mean, is that a               6   positives and the Benjamini-Hochberg correction for
 7   study -- peer-review type of deal -- or is that         7   multiple comparisons with false discovery rate of
 8   just, kind of, based on your experience?                8   25%. Could you just describe -- give us an idea of
 9      A. I don't know if I can point to any                9   what you did to correct for any potential false
10   specific studies on the DTI.                           10   positives.
11      Q. And we talk about lower patient outcomes.        11      A. Yeah. So -- so, when you do lots and lots
12   What are "patient outcomes" in that specific           12   of tests, even a neurotypical individual, there's an
13   instance?                                              13   expectation that they will have some individual
14      A. So, quality of life, return to work, those       14   tests that show up outside of the normative range.
15   types of things.                                       15   And, so, the Benjamini-Hochberg procedure is a
16      Q. Okay.                                            16   particular way of dealing with that.
17      A. So there's been a lot more of that done          17          And, basically, what it is saying is that
18   with volumetric findings than DTI, per se.             18   we're going to accept the possibility that one of
19      Q. Okay. And do you know if any doctor has          19   every four findings might be a false positive. And,
20   disabled Mr. Meadors from working, from a              20   so, we do -- it's -- it's two levels. So the
21   neuropsychological or neurological perspective?        21   individual tract has to be statistically abnormal
22          MR. WOOD: Objection to form. I've               22   at -- with only a 5% probability of false positive.
23   actually made a couple of objections, can everybody    23   And then we look and correct the whole dataset with
24   hear me?                                               24   this Benjamini-Hochberg procedure.
25          MR. GAUDET: We can now --                       25          And, so, for the -- so, if you look at the




                                                                                 11 (Pages 38 to 41)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 12 of 21

                                              Page 42                                                      Page 44
 1   volumetrics, for example, there are a couple of red     1   that you can have highs extend into the chronic
 2   and blue areas noted, but Benjamini-Hochberg says       2   period.
 3   you could get that just by chance, so we're not         3      Q. Would it be important to do a follow-up
 4   going to take any of those as significant. For the      4   DTI MRI of this gentleman now that it's been over a
 5   DTI values, what the Benjamini-Hochberg says is that    5   year since the accident?
 6   all 11 of the indicated tracts are, more likely than    6      A. Important in what sense?
 7   not, true findings, there's a possibility that one      7      Q. Well, in clarifying your findings, I
 8   out of every four of those is a false positive. So      8   suppose.
 9   we have 11 tracts that are identified as abnormal,      9      A. It -- it -- there might be utility in
10   there might be two, or three, in there that are        10   doing a follow-up. Again, sometimes, things change
11   false positives, but the other nine are true           11   from high to lows over the time course of things.
12   findings.                                              12   Again, what we have -- you know, all I have, at this
13      Q. Okay. What's the basis of the false              13   point, is this one scan.
14   discovery rate of 25% as opposed to some other         14      Q. Right. If -- you know, hypothetically, if
15   percent?                                               15   you -- if he did a scan again -- DTI -- and those
16      A. So -- so different people use different          16   high values were -- were within lower, or in the
17   things. When you have, like, thousands and             17   normal range, does that correlate with recovery
18   thousands of comparisons, the recommendation is to     18   from -- from an injury?
19   set that very, very high. When you have relatively     19      A. So -- so, if a new scan were done and
20   few comparisons -- and a hundred is actually           20   everything was within the normative range, that
21   considered relatively few in this type of domain --    21   would suggest that there's been some functional
22   a 25% rate is what's typically used.                   22   recovery, yes -- or structural recovery.
23      Q. Okay. And the Benjamini-Hochberg                 23      Q. Okay. We'll talk about the functional
24   correction is -- is relied upon in your field of       24   issues. And, again, a DTI is a structural view of
25   neuroscience?                                          25   the brain, or how it's working, and not necessarily
                                              Page 43                                                      Page 45
 1      A. Yes, sir.                                         1   functional, correct?
 2      Q. Okay. You note that the high FA values            2       A. Correct.
 3   are -- are commonly seen during the subacute phase      3       Q. All right. Page 3, under "Impressions and
 4   of a traumatic brain injury, so we're talking less      4   Conclusions" -- impression and conclusions, you note
 5   than six months?                                        5   in -- you're talking about the volumetric analysis
 6      A. Yes, sir.                                         6   and you say "in considering these observations, it
 7      Q. But they can extend into the chronic              7   is important to note that the sensitivity of even
 8   stage, which is more than six months?                   8   quantitative volumetric assessment to mild TBI is
 9      A. Yes, sir.                                         9   only about 60%, even in the chronic period." What
10      Q. So, at this point, when I say "this              10   does "sensitivity" mean in that sentence?
11   point," at the point that your report was drafted,     11       A. So "sensitivity" is the probability that
12   we were, what, five months out, October to March?      12   you'll have an abnormal finding. And, so, again --
13      A. Yeah, so about five -- five months out.          13   so what we're saying here is that even in people
14   So he was kind of in that transition period -- was     14   that we have very strong evidence have actual
15   his accident in 2018 or 2019?                          15   traumatic brain injury, this type of evaluation only
16      Q. 2018.                                            16   shows abnormalities in 60% of them. In fact, our
17      A. So he's kind of at that transition phase         17   more recent data have actually pulled that down a
18   between subacute and acute. Again, we -- we have       18   little bit closer to 50%. So what this statement is
19   now seen individuals very far into the chronic         19   simply saying is that the fact that we're not seeing
20   period that are still showing high FAs and that's      20   anything, it doesn't support the presence of TBI,
21   been reported, now, in one of the large Department     21   but we also know that 40 to 50% of people don't show
22   of Defense studies. So the very -- so the earlier      22   anything here, so it's not a test to exclude TBI.
23   work, if you divided subacute versus acute periods,    23       Q. Okay. And is there a similar sensitivity
24   the highs tended to be more in the subacute, excuse    24   for the DTI --
25   me, than the chronic period, but it's now very clear   25       A. Yes.




                                                                                 12 (Pages 42 to 45)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 13 of 21

                                               Page 46                                                    Page 48
 1      Q. -- as opposed to the volumetrics?                 1   and you can't do that with the DTI alone.
 2      A. Yes. And that, too, is about 60%.                 2      Q. Right. Okay. You can't just take just
 3      Q. Okay. Okay. So, again, hypothetically,            3   the DTI and find out the cause of the findings on
 4   say the DTI showed everything was within normal         4   the DTI itself?
 5   range, that is saying that the fact that you don't      5      A. Correct.
 6   see anything abnormal doesn't mean that there's no      6      Q. You need other information?
 7   TBI?                                                    7      A. Other information. Most importantly,
 8      A. Correct. It doesn't support that there is         8   historical information.
 9   TBI, but it doesn't mean that there is not TBI. We      9      Q. Okay. And other information might include
10   just -- these techniques have limited sensitivity      10   family history of neurological disorders, such as,
11   for identifying brain damage.                          11   you know, multiple sclerosis, or even dyslexia,
12      Q. Okay. And does that sensitivity apply            12   history of substance abuse, prior traumas?
13   over a group setting, as opposed to an individual      13      A. Family history plays -- would play a very
14   analysis? Does that make sense?                        14   limited role here. Again, in -- in -- his
15      A. So the number comes from a group                 15   individual history would be the -- the critical
16   analysis --                                            16   issue.
17      Q. Okay.                                            17      Q. Okay. Got you. Okay. All right. You
18      A. -- yes.                                          18   talk about the abnormal fiber tracts -- 11 in
19      Q. Is there any study showing sensitivity           19   particular -- which normally support a ridge of
20   analysis on -- on individuals, if that question make   20   visual, auditory, motor, and cognitive functions.
21   sense. In other words -- I'm not sure how to -- how    21      A. Yes, sir.
22   to ask that question.                                  22      Q. Including memory and emotional process?
23      A. So, again -- so the sensitivity number is        23      A. Yes, sir.
24   the same, it's -- it's -- you derive it from a         24      Q. So what that means is that the DTI kind of
25   group, but it's based on looking at the individuals    25   carves up the brain into 48 different tracts,
                                               Page 47                                                    Page 49
 1   within the group.                                       1   correct?
 2      Q. Right.                                            2      A. Yes, sir.
 3      A. So, again -- so what the literature               3      Q. And those tracts are associated with some
 4   indicates is that you will see abnormalities in         4   sort of functionality?
 5   about 50 to 60% of individual subjects.                 5      A. Yes, sir.
 6      Q. Okay. And, so, if you have hundred                6      Q. Are there studies that give more of a, you
 7   subjects, you can't just -- there's no way to pull      7   know, correlative relationship between the tracts
 8   out one and say, "Well, this one is showing no signs    8   and the function, or is that a causation --
 9   on DTI but has a traumatic brain injury"?               9   something that we know that, "This area of the
10         MR. WOOD: Object to form.                        10   brain" --
11      A. I'm not certain I understood the -- the          11          MR. WOOD: Object.
12   question.                                              12          MR. GAUDET: Say again, Zach.
13      Q. (By Mr. Gaudet) You can't look at                13          MR. WOOD: I'm going to make another form
14   Mr. Meadors' volumetric analysis, even using the       14   objection.
15   60% -- that 60% correction rate, or whatever you       15      Q. (By Mr. Gaudet) Okay.
16   want to call it, and draw that conclusion in his       16      A. So -- so there's very good neuroscientific
17   individual case?                                       17   data showing the relationship between functions and
18      A. So, no. So -- so, in the individual case,        18   which parts of the -- of the brain support those
19   again, for the DTI, I can very strongly say this is    19   functions, what tracts are critical for those
20   abnormal. So -- so the -- the confidence that this     20   functions.
21   is abnormal is based on the statistics, and it's       21      Q. Okay. And is that -- those peer-reviewed
22   very high that this is abnormal.                       22   studies?
23      Q. That's the first question, and it's also         23      A. Yes.
24   based on the control sets and --                       24      Q. Typically relied upon in your field?
25      A. Right. Causality is a different question,        25      A. Yes, sir.




                                                                                 13 (Pages 46 to 49)
                                                                                  EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                  Document 33-7           03/06/20 Page 14 of 21

                                              Page 50                                                     Page 52
 1      Q. Mine's not in color, so bear with me, but         1   you say "pathology," what -- what do you mean?
 2   I think it's, you know, darkened, basically. So         2      A. So, injury.
 3   the -- the Brodmann areas are the -- the 48             3      Q. Injury. Okay. So that -- that finding
 4   individual tracts?                                      4   is -- suggests some injury to the brain --
 5      A. So the Brodmann areas are the volumetrics.        5      A. Yes, sir.
 6      Q. Okay.                                             6      Q. -- which correlates to some deficit in
 7      A. And, so -- so they're kind of the                 7   functionality of movement?
 8   processing modules, and, then, there's the 48 white     8      A. In fine motor skills, yes. Coordination
 9   matter tracts.                                          9   of motor skills.
10      Q. Table 2 is what I need to be looking at?         10      Q. Suppose someone had a bad injury to his
11      A. Yes.                                             11   arm and couldn't use his arm that much, is there
12      Q. So, as a for instance --                         12   any -- was there an impact in that particular area
13      A. So, actually, table 3 is the more                13   of the brain from lack of use of the limb, as
14   useful --                                              14   opposed to -- in other words, does it go both ways?
15      Q. Okay.                                            15      A. So -- yes. So the data on that are still
16      A. -- one.                                          16   emerging. The expectation would be a low FA value
17      Q. What's the difference between the two            17   from disuse of something. Can I rule out, 100%
18   tables?                                                18   certainty, you might not get a high FA value? No.
19      A. So table 2 has the actual FA values.             19      Q. And, then, the high FA values on that
20   Table 3 is a description of the connections and the    20   particular tract, concerning coordination and
21   functions.                                             21   movement, that doesn't mean that Mr. Meadors can't
22      Q. Got you. Okay. So the pontine crossing           22   walk or brush his teeth or turn a screwdriver?
23   tracts, for example --                                 23      A. No, sir.
24      A. Yes.                                             24      Q. And is there any way to give a -- like a
25      Q. -- those connect the pons, which is the          25   rating to the deficit of movement caused by that
                                              Page 51                                                     Page 53
 1   area of the brain to the contralateral cerebellum?      1   value?
 2      A. Correct.                                          2      A. So -- so, again, certainly, not from
 3      Q. And those are associated with the                 3   this -- this alone. If one did motor function -- a
 4   coordination of movement?                               4   set -- so neuropsych -- part of a neuropsych battery
 5      A. Yes.                                              5   or the physical battery, one could get a value of
 6      Q. So, motor?                                        6   the actual motor capabilities. But from the DTI
 7      A. Motor function, yes.                              7   alone -- and my expectation here would be a minor --
 8      Q. Okay. So the -- what does the abnormally          8   a minor deficit in motor function.
 9   high FA value in that particular brain region           9      Q. And suppose Mr. Meadors had done some
10   indicate as far as functionality, in your opinion?     10   pegboard deals with his neuropsych exam, and suppose
11      A. So -- so, again, the -- the links are            11   that he didn't perform very well on those. Is there
12   general. So the high FA value in that particular       12   any way to distinguish between orthopaedic injuries
13   set of tracts could be a sign of pathology. Let me     13   causing those fine motor issues versus abnormally
14   just see what the values are. So his values in that    14   high FA values?
15   particular tract are only -- they're statistically     15      A. Not with any confidence. If there's
16   high, so it could be a sign of pathology.              16   orthopaedic injuries, that could certainly be
17           At this lowest level, it could be enhanced     17   contributing to that particular finding.
18   functioning. So, if you told me that, you know, he     18      Q. Okay. And, then, the next one -- and,
19   were a basketball player who had great motor skills,   19   again, mine's not in color -- the next one looks
20   for that particular tract, that could be the cause     20   like it's the fornix -- F-O-R-N-I-X?
21   of this, as opposed to pathology -- because the        21      A. Yes, sir.
22   value is so low there. But it might be pathology.      22      Q. And that is correlated with short-term
23   And one would anticipate some deficits in fine motor   23   memory functionality?
24   skills.                                                24      A. Yes, sir.
25      Q. Okay. And just so everybody's clear, when        25      Q. And, again, these -- do these high FA




                                                                                 14 (Pages 50 to 53)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 15 of 21

                                              Page 54                                                      Page 56
 1   values suggest a deficit in short-term memory?          1   so it's referring to the hemisphere.
 2      A. Again, based on these high FA values, from        2      Q. What is the corona whatever-you-said?
 3   a neuroscientific perspective, one would anticipate     3      A. That has sections between the thalamus and
 4   that there's a short-term memory deficit, and you       4   different brain areas. So there's anterior,
 5   have to do the formal neuropsychological testing and    5   posterior -- there's segments there.
 6   correlate it with this to round out the -- the story    6      Q. Okay. And the brain is, roughly,
 7   there.                                                  7   symmetrical?
 8      Q. Okay. When you issued your report, had            8      A. It is structurally, roughly, symmetrical.
 9   you already reviewed the records of Andrews and         9   There's actually quite a bit of functional
10   Foundas?                                               10   specialization. Left hemisphere, more involved in
11      A. No, I did not have those records at the          11   language functions. Right hemisphere, more involved
12   time the report was made.                              12   in spacial types of functions.
13      Q. Can I see yours, it's in color. So I just        13      Q. Okay. And is that why most of these are,
14   don't have a -- one that's in color. The two we        14   you know, not the same, left and right?
15   just talked about are in kind of like a peach          15      A. They may not be the same, left and right,
16   highlight, I guess, and, then, others are in pink?     16   yes.
17      A. Well, that's actually a problem from             17      Q. And just for the record, your report, you
18   printer.                                               18   talked about David Sylvestri -- he did sign off
19      Q. That's all supposed to be --                     19   on -- he reviewed the volumetric DTI analysis and
20      A. They're all the same color. So -- so this        20   accepted the final DTI and volumetric Z-scores as
21   chart doesn't distinguish the severity. You have to    21   statistically appropriate?
22   refer back to this one to get the severity.            22      A. Yes.
23      Q. Okay. You're referring to figure 2?              23      Q. And, then, Dr. Soll, supervised the data
24      A. Yes, sir.                                        24   acquisition for the DTI, confirmed MRI protocols
25      Q. Okay. And the pink only means that               25   were methodologically sound, and then accepted the
                                              Page 55                                                      Page 57
 1   they're abnormally high?                                1   scores as statistically appropriate?
 2       A. Yes, sir.                                        2      A. Yes, sir.
 3       Q. And if they were abnormally low, they            3      Q. Okay. Under the impression and conclusion
 4   would be in blue, it looks like?                        4   section of your report, your last paragraph, you
 5       A. Correct.                                         5   note that "The abnormal DTI observations for
 6       Q. Okay. So if we look at figure 2 -- okay.         6   Mr. Meadors could be the result of a mild traumatic
 7   So figure 2 -- if we can both look at it, I think       7   brain injury." How do you define "mild traumatic
 8   it's easier since mine's not in color -- the tract      8   brain injury"?
 9   regions where the bar is red has abnormally high FA     9      A. So "mild traumatic brain injury" is really
10   values, and we know, in this case, there are no        10   defined by what the GCS is at the scene, whether
11   abnormally low FA values, you know -- again, I guess   11   there's post-traumatic amnesia, whether there's loss
12   this is a problem with the printer?                    12   of consciousness, and, so -- so -- so mild traumatic
13       A. So -- so -- no, this one is color-coded.        13   brain injury is classification, not a diagnosis.
14   The printer did something a little bit funny to make   14   There are a couple of other schemes that are out
15   those more reddish than orange, but -- so this is      15   there, but this profile is most consistent with a
16   the more severe. So you can also tell by height of     16   mild type of TBI.
17   the bar. So this is a very, very severe finding.       17      Q. Okay. So you distinguish between a
18       Q. In the fornix?                                  18   classification as opposed to diagnosis. Unpack that
19       A. In the fornix, as opposed to some of these      19   a little bit. What's a "classification"?
20   other findings, which are the lowest level of          20      A. So -- so mild, moderate, severe TBI is a
21   statistical certainty.                                 21   classification. A diagnosis of things, like major
22       Q. What does "left" and "right" refer to?          22   neurocognitive impairment, because of, TBI is a
23       A. So -- so the first six tracts are along         23   diagnosis.
24   the midline, but, then, there's a separate corona      24      Q. But TBI is not a diagnosis, in your
25   radiata in the right hemisphere and left hemisphere,   25   opinion?




                                                                                 15 (Pages 54 to 57)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 16 of 21

                                              Page 58                                                     Page 60
 1      A. TBI itself is actually not -- there's not         1   objective view of whether or not there's damage or
 2   a diagnostic code that's for mild TBI versus            2   not.
 3   moderate versus severe. And, again, I'm not doing a     3           So DTI is, potentially, quite useful as
 4   diagnosis, I'm looking at things from a                 4   part of this overall profile. Again, in and of
 5   neuroscientific perspective.                            5   itself, it is not adequate.
 6      Q. Okay. And, earlier, I believe you said            6      Q. Okay. Earlier, we talked about -- we
 7   that a DTI, standing alone, doesn't necessarily show    7   talked about the fiber tract that is associated with
 8   you the presence of a traumatic brain injury?           8   the coordination of movement in fine motor skills,
 9      A. Correct.                                          9   and I asked if a person with -- with orthopaedic
10      Q. Okay. So you say it could be the                 10   injuries -- the example, I believe, was a
11   result -- and we talked, earlier, about the history    11   pegboard -- you said you can't reliably distinguish
12   of the patient, in particular, is what's needed for    12   what's causing those problems on the pegboard test,
13   a more global assessment --                            13   whether it's orthopaedic in nature versus the damage
14      A. Correct.                                         14   to the fiber tract?
15      Q. -- and a diagnosis, maybe from a different       15      A. So, again, I do not believe that you can.
16   provider, not yourself?                                16   That particular test is really part of something
17      A. Yes.                                             17   that a neuropsychologist does. A neuropsychologist
18      Q. You clarify, later on, that "careful             18   might have sufficient expertise to make that
19   review of these findings" -- the imaging findings --   19   distinction, I don't have that expertise.
20   so the DTI findings -- "in the context of              20           So -- so, if you told me that there were
21   Mr. Meadors' developmental profile, medical history,   21   problems on the pegboard test and there were
22   timeline of symptom development, and additional        22   orthopaedic injuries, can I ascribe those problems
23   radiological neurological, neuropsychological,         23   to the DTI and not to the orthopaedics? I cannot
24   and/or psychiatric evaluations is needed to further    24   make that distinction.
25   clarify the etiology of his current clinical           25      Q. What about for the second area of the
                                              Page 59                                                     Page 61
 1   status," and you can't render that opinion, correct?    1   fornix, which is associated with short-term memory?
 2      A. I do not have that additional information         2   Can you -- can you distinguish between the high FA
 3   at this point.                                          3   values causing problems with short-term memory
 4      Q. Okay. And as far as --                            4   versus some other cause, whether it be past trauma,
 5      A. But -- I'm sorry. So, if I had all that           5   drug use, or something that a patient is born with?
 6   information, I could render an opinion on that from     6      A. So, again, certainly not based on the DTI
 7   a neuroscientific perspective.                          7   alone. If I had all -- so, if you told me, for
 8      Q. And "that," you mean etiology of --               8   example, that an individual client had a terrible
 9      A. Yes.                                              9   history of alcohol abuse, the patterns that we know
10      Q. -- the TBI from a neuro- -- so it says           10   from the DTI and what that does to structures like
11   "clinical status," though, so "etiology of his         11   the fornix, based on the literature, are not
12   current clinical status." Now, that's more of a        12   consistent with what we see here. So it depends on
13   doctor's -- a medical doctor's --                      13   the actual details, on the extent to which I can
14      A. Yes. Yes. So I would do it for the               14   say, "Boy, I can't rule that out," or "that profile
15   neurobiological status.                                15   really doesn't match."
16      Q. What's the basis for having a DTI be even        16      Q. And what about for the superior cerebellar
17   a part of the -- what you view as, you know, the       17   peduncles?
18   information you're making up of potential TBI          18      A. The peduncles, they're a little bit more
19   diagnosis?                                             19   in this pontine crossing tract type of range. So,
20      A. So, DTI, despite its limited sensitivity,        20   again, it really depends on what the details are.
21   is one of the most sensitive tests that we have to     21      Q. Okay.
22   axonal damage. And, so, in some cases --               22      A. But, for example, the -- the peduncle is
23   neuropsychological testing, for example --             23   actually one of the regions that's -- commonly is
24   individuals do poorly on their validity markers and,   24   impacted by head trauma --
25   so, having imaging data can provide you a much more    25      Q. Okay.




                                                                                 16 (Pages 58 to 61)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 17 of 21

                                              Page 62                                                      Page 64
 1      A. -- especially in an                               1      A. So the -- the way to deal with -- the best
 2   acceleration/deceleration type of accident, where       2   way to deal with the comorbidities is based on the
 3   there's kind of a neck whiplash. So -- but, again,      3   scientific literature, so what does the scientific
 4   for each fiber tract, I need to know that history.      4   literature say are the expectations for patterns and
 5   Some of them, I may say, "I can't rule that out."       5   volumetrics, or DTI data.
 6   Some of them, I can say, "This pattern is really        6      Q. Okay. Are there any correlations between
 7   inconsistent."                                          7   DTI findings of high FA values in the particular --
 8      Q. Without going through all 11, would that          8   let's go with the fornix, the short-term my memory.
 9   be the case for each of the abnormal fiber tracts?      9   Are there any correlations of high FA values and
10      A. Yes.                                             10   performance on cognitive testing?
11      Q. So you can't look at the DTI for any of          11      A. Yes. So most of the work that's out there
12   these abnormal fiber tracts and say, "Well, you        12   involves low FA values, but there -- there is some
13   know, the" -- "the" -- "this trauma," or -- "this      13   work on high FA values. I am not certain I could
14   accident caused this impairment in functionality"?     14   point to anything specific on the fornix, per se.
15      A. Not based on the DTI alone.                      15      Q. Can you point to anything specific on the
16      Q. Is it possible to have a finding -- again,       16   other areas?
17   let's -- let's go with the pontine crossing tracts,    17      A. So I'd have to check. I think that the
18   just as an example. Is it possible to have a           18   superior frontal occipital fasciculus with high
19   finding of abnormally high FA value that you would     19   values has some explicit things. Again, the way
20   associate with a deficit in fine motor skills that     20   that I look at these are, both high and low are
21   has -- that doesn't show up in -- in, you know, real   21   dysfunctional. So there's clearly work linking
22   life, I guess?                                         22   these tracts to particular cognitive symptoms --
23      A. Yes, sir.                                        23   again, more of it is with low FA values because
24      Q. Okay. And would that be possible for the         24   that's what a more typical pattern -- but the idea
25   remaining -- remaining 10 tracts of high FA values?    25   is, disruption of this tract is related to these
                                              Page 63                                                      Page 65
 1      A. So it's always possible. It becomes a             1   cognitive functions, and that is available for all
 2   more-likely-than-not, in my opinion, and -- so we do    2   of these tracts.
 3   know that the brain can show functional                 3      Q. Okay. Are you capable of rendering an
 4   compensation. That functional compensation can be       4   opinion on that correlation, or maybe a causation,
 5   fragile, so, if there's underlying structural           5   or is that like a neuropsychological doctor?
 6   abnormalities, you worry about, long-term, what's       6      A. So I'm certainly capable of rendering an
 7   going to happen with aging, what's going to happen      7   opinion on the relationship between what brain
 8   if there are other disease process, but -- but          8   functions are supported by these tracts. I am not
 9   individuals can show functional recovery.               9   the person to make the statement that "This testing
10      Q. Right. Even if the -- the area that's            10   was done, shows a memory deficit." That would be in
11   damaged doesn't necessarily heal, you're saying        11   the realm of a neuropsychologist. I could -- I am
12   other areas of the brain will compensate?              12   capable of, then, relying on the neuropsychological
13      A. Correct.                                         13   data to say that, "Yes, that's consistent with the
14      Q. Is it possible to tell, more likely than         14   expected neuroscientific relationships."
15   not, based on the basis of DTI, whether or not these   15      Q. What do you consider to be symptoms of
16   11 abnormally high FA value tracts were caused by      16   traumatic brain injury?
17   the accident?                                          17      A. So symptoms of traumatic brain injury fall
18      A. Again, not based on the DTI in isolation.        18   into three general categories. They're what we call
19      Q. Okay. And, again, you said, a bunch of           19   somatic symptoms, so headache, pain, balance,
20   times, you need other information, background          20   fatigue, poor sleep, basic sensory disturbances;
21   history, et cetera, et cetera?                         21   psychiatric symptoms, so depression, anxiety,
22      A. Yes, sir.                                        22   post-traumatic stress disorder, and certain
23      Q. In the instance where you do have a              23   behavioral disruptions; and, then, cognitive
24   patient with known comorbidities, how do you deal      24   symptoms, things like memory, attention, executive
25   with those -- how do you account for those?            25   functioning. And you will find individuals who are




                                                                                 17 (Pages 62 to 65)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 18 of 21

                                              Page 66                                                      Page 68
 1   pretty good in one of those domains and bad in the      1   important to talk about, is the depression something
 2   other two, or that there are individuals are bad        2   that happened post-traumatic, because I view
 3   across the domains.                                     3   depression has a biological basis. So it can,
 4      Q. And, so, as far as correlations between a         4   certainly, be part of a brain damage, it's not --
 5   DTI finding and the symptoms, if a patient is having    5   there's a tendency to kind of link the cognitive
 6   memory or attention deficit problems, is that           6   stuff to brain damage, and not the somatic, in the
 7   something that you could look to your report and        7   psychiatric, and I disagree with that viewpoint.
 8   say, well, the fornix is showing high abnormal FA       8   The depression can, clearly, be a consequence of
 9   values and that could be -- that could explain the      9   actual brain damage.
10   symptom?                                               10      Q. And is that on the basis of studies --
11      A. Yeah. So -- so we have a better                  11   peer-reviewed studies, and things of that nature?
12   understanding of the relationship between cognitive    12      A. Yes, sir.
13   factors and the specific fiber tracts. We have some    13      Q. And if requested, could you provide those
14   understanding for psychiatric symptoms and certain     14   studies and --
15   fiber tracts. We have very poor understanding of       15      A. Yes, sir.
16   the somatic. So the somatic stuff, it's not like       16      Q. Can you look at a DTI and say whether or
17   this fiber tract causes headaches, those               17   not the particular findings are of an acute nature,
18   relationships don't exist.                             18   and does acute -- is acute always defined as
19      Q. And how do you tease out something such          19   traumatic?
20   as -- you know, lots of things can cause people to     20      A. So I'm not sure I fully understand. So we
21   have depression, right, just problem -- personal       21   can talk, in traumatic brain injury, about acute,
22   problems and, maybe, family history, and things of     22   subacute, and chronic phases.
23   that nature, and, then, it sounds like there's some    23      Q. Sure.
24   correlation between certain fiber tracts and           24      A. There are, certainly, things that can
25   something that could cause depression. Is there a      25   happen to an individual, unrelated to TBI, that are
                                              Page 67                                                      Page 69
 1   way to tell, more likely than not, that the             1   acute that might give you some changes in DTI.
 2   abnormally high FA values are causing something such    2      Q. Let me rephrase. That was a really bad
 3   as depression, versus other factors in a person's       3   question because I think I asked it earlier. You
 4   life?                                                   4   can't look at a DTI and say this was caused by
 5      A. So we need to -- first, we need to make a         5   trauma versus this was -- this was caused by, you
 6   distinction between depressive symptoms and a           6   know, a build up of different things throughout a
 7   diagnosis of major depressive disorder, because         7   person's life. You can't look at the DTI alone?
 8   there's a wide range of severity there.                 8      A. The DTI alone, that is correct.
 9      Q. Sure.                                             9      Q. Okay. I think your report says that you
10      A. And severity, potentially, matters. So           10   used standardized, objective, and automated
11   there are certain fiber tracts and brain regions       11   procedures?
12   that show abnormalities in individuals with what we    12      A. Yes.
13   call "idiopathic depression," so depression not        13      Q. What does that mean? Those are three
14   related to a traumatic brain injury. The vast          14   different procedures, it sounds like.
15   majority of findings there are for low FA values in    15      A. No. No. So, basically, there is -- so
16   those regions.                                         16   the -- the first thing that you have to do, when you
17          So, if I were to see someone with high FA       17   get the data, is, you actually calculate the FA
18   values in regions that have been linked to             18   values.
19   depression, the data would suggest that that, more     19      Q. Okay.
20   likely, is related to something like a traumatic       20      A. And we have a -- you calculate the FA
21   brain injury versus an idiopathic. If I had            21   values, you do a statistical comparison with the
22   somebody with low values, I might not be able to       22   values from the normative database. All of that is
23   tell.                                                  23   an automated process. It's automated, it's
24      Q. Okay.                                            24   objective. The computer doesn't know anything about
25      A. But, again, from -- from the history, it's       25   the client, so your brain, my brain, all get




                                                                                 18 (Pages 66 to 69)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 19 of 21

                                               Page 70                                                     Page 72
 1   processed the exact same way.                           1   within the brain. There's the neurons themselves,
 2       Q. Okay.                                            2   and then there's the glial, which are the support
 3       A. So that's what that's referring to. So           3   cells. And when things get damaged, what often
 4   it's kind of the technical aspect of how did we get     4   happens, is the glia, basically, start to multiply.
 5   these FA values. So there are some people who, the      5   So astrogliosis is, you get this kind of increase in
 6   way that they get FA values is, they look at the        6   the number of glial and then some of them die off,
 7   brain, they say, "Well, this looks like the corpus      7   some of the neurons die off. So it's part of the
 8   colosseum to me, so I'm going to trace that." And       8   injury mechanism.
 9   then they do that for another brain. But if they        9      Q. And that can cause abnormally high FA
10   knew that this was a TBI brain versus a control        10   values?
11   brain, that could introduce bias into how well they    11      A. That can cause -- yeah, so what it does
12   trace things. So manual tracing has the potential      12   is -- so, if the axons that are running together get
13   for bias. Our procedures didn't have any of those      13   pushed together, that can cause high FA. And, so,
14   types of biases.                                       14   one thing that can have that happen is, you get
15       Q. Okay. So what's the computer program            15   astrogliosis over here, which takes up space and it
16   called that does that?                                 16   compresses things -- but it's a sign of damage.
17       A. So -- well, so it's -- it's -- it's a           17      Q. And what can cause that particular --
18   program that -- it's a pipeline that uses a number     18      A. So trauma, stroke, are the two main ones
19   of standardized pipelines. So, for the DTI, the        19   for setting off an astrogliotic reaction.
20   main program is called FSL. And then we use -- the     20      Q. And what can cause the cytogenic edema?
21   region of interest approach comes from the Johns       21      A. So cytogenic edema is -- you actually get
22   Hopkins. So we have a program that links these         22   swelling from the inside, so the -- so the
23   stages together.                                       23   individual axons swell up and compress. That can
24       Q. Okay.                                           24   also be caused by trauma. It could be caused by
25       A. And it's -- the exact same program was          25   stroke. Those are the primary ones.
                                               Page 71                                                     Page 73
 1   used to process all of the control subjects and         1      Q. Neuro-inflammation, same?
 2   Mr. Meadors' data.                                      2      A. Neuro-inflammation, right.
 3      Q. You anticipated my next question.                 3   Neuro-inflammation is kind of the -- one of the big
 4   There's -- I guess it's related to table 1 -- that's    4   candidates after traumatic brain injury, but you can
 5   the volumetric -- I was going to ask, there's           5   get neuro-inflammation in other conditions, as well.
 6   "Scatter plots showing data from Mr. Meadors with       6      Q. Okay. One of the factors that you list,
 7   respect to 583 neurotypical male subjects." Is that     7   at the very end of your report, as part of, I think,
 8   only for the diametric analysis?                        8   the more global factors in diagnosing, or finding, a
 9      A. Actually, that is the DTI. That should            9   traumatic brain injury, is timeline of system [sic]
10   be -- and, so, I don't think anybody printed those     10   development.
11   scatter plots.                                         11      A. Symptom development.
12      Q. I remember those from past.                      12      Q. Does that mean exactly what it sounds
13      A. Right, so they'd have the individual             13   like --
14   subjects and the -- the client values.                 14      A. Yes.
15      Q. Do those 583 neurotypical male subjects          15      Q. -- that the individual starts having this
16   come from the same database?                           16   symptom at X days or months after the accident,
17      A. Yes. So that -- so the 104 subjects are          17   or -- or hours?
18   the subset of those that are within the age range.     18      A. Yes. So -- so one has to be a little bit
19   The 583 shows the full age profile.                    19   careful here because there's an impression out there
20      Q. What is astrogliosis?                            20   that symptoms are always worse immediately after the
21      A. Astrogliosis --                                  21   injury. The actual data do not support that.
22      Q. A-S-T-R-O-G-L-I-O-S-I-S.                         22   Individuals have quite varying things. And, so, you
23      A. Astrogliosis is when -- in certain types         23   can have individuals that are relatively -- or
24   of brain damage -- in particular, traumatic brain      24   aren't, at least, reporting symptoms until a couple
25   injury -- there's two -- two major types of cells      25   weeks out. That does not bother me in TBI. If it's




                                                                                 19 (Pages 70 to 73)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                   Document 33-7          03/06/20 Page 20 of 21

                                              Page 74                                                     Page 76
 1   five -- if the first time somebody mentions a           1   additional testing that could come at -- could give
 2   problem in processing speed is five years after the     2   us a better idea of whether or not the high FA
 3   accident, that's not really consistent with the         3   values were, in fact, causing symptoms in real life?
 4   expected timeline, unless you've got obvious            4      A. Yes. So neuropsychological testing would
 5   evidence of brain atrophy happening over that           5   help with that.
 6   period. So -- so knowing the symptom profile can        6          MR. GAUDET: Okay. I think that's all I
 7   tell you something about causality.                     7   got right now. Zach?
 8      Q. Okay. And just to go back, real quick,            8          MR. WOOD: You know, I don't have any
 9   about the -- the neuro-inflammation -- and I'm          9   questions. I think we're done here.
10   trying to find where it was -- astrogliosis -- can     10          THE COURT REPORTER: Read and sign?
11   you look at a DTI and tell if -- if a particular       11          THE WITNESS: Yes.
12   individual has those -- those conditions -- from       12          THE COURT REPORTER: Okay. So can I,
13   looking at a DTI?                                      13   please, get people's orders on the record, and how
14      A. So -- so some -- so, if it's severe, you         14   they want it.
15   can see evidence of astrogliosis. In a mild case,      15          MR. GAUDET: I'll go first, real quick. I
16   typically, no.                                         16   filled out a little form. The Defense would like a
17      Q. And is that something that you need an           17   regular condensed electronic copy only, if that's
18   MRI, in general, to -- to see?                         18   possible. I don't need -- I can just print it. And
19      A. Again, it's not very sensitive. So,              19   expedited whenever possible. So, Zach, the question
20   again, in severe cases, you can look at the MRI and    20   would be, for a transcript order, do you all want
21   see clear signs of gliosis. It's not sensitive on      21   the regular, condensed, electronic copy only, rough
22   these mild cases.                                      22   draft, or expedited?
23      Q. Would that be the same for edema and the         23          MR. WOOD: The regular condensed
24   inflammation?                                          24   electronic copy only is fine.
25      A. Yes. So, again, when it's severe, you can        25          THE COURT REPORTER: So where should I
                                              Page 75                                                     Page 77
 1   see it on the MRI, but the sensitivity is low.          1   send the notice that it's ready to --
 2       Q. And looking at Mr. Meadors' MRI, is there        2         THE WITNESS: I can get you a card.
 3   any indication he has any of those other                3         MR. GAUDET: All right. We're talking
 4   conditions -- even if there's some that we didn't       4   about attaching the current C.V. Do you have any
 5   just talk about?                                        5   objection to that?
 6       A. So -- so, again, his structural MRI, my          6         MR. WOOD: No.
 7   recollection -- can I just see the doctor's report      7   (Note: Deposition concluded at 11:56 a.m.)
 8   for a minute. Yeah, so my -- my recollection is         8   (Note: Exhibit 1 marked for identification.)
 9   that, on gross visual inspection, his structural MRI    9
10   is within normal limits.                               10
11       Q. Would -- would there be any other               11
12   procedures, specifically imaging, that would help to   12
13   come at a causation opinion, or an etiology opinion,   13
14   such as an FMRI or CT scan, or things of that          14
15   nature?                                                15
16       A. There are certain PET procedures that look      16
17   specifically at neuro-inflammation types of markers.   17
18   That could be done. But, for the most part, no.        18
19   It's -- it's difficult with current imaging, in        19
20   particularly mild cases, to distinguish those --       20
21   those potential mechanisms down at the cellular        21
22   level.                                                 22
23       Q. And what about as far as drawing a              23
24   causation opinion between the tracts where there's     24
25   high FA values and functionality? Would there be       25




                                                                                 20 (Pages 74 to 77)
                                                                                   EXHIBIT F
 Case 3:18-cv-01007-BAJ-EWD                                 Document 33-7       03/06/20 Page 21 of 21

                                                            Page 78                                                           Page 80
 1     LANCE MEADORS VS ANTONIA P. D'AGOSTINO, ET AL.                  1      I FURTHER CERTIFY that the recoverable cost of
 2         DEPONENT SIGNATURE/CORRECTION PAGE                              the original and one copy of the deposition,
 3      If there are any typographical errors to your                  2   including exhibits, to PERRIER & LACOSTE, L.L.C. is
                                                                           $___________.
        deposition, indicate them below:                               3
 4                                                                            I FURTHER CERTIFY that I did administer the
 5   PAGE LINE                                                         4   oath to the witness herein prior to the taking of
 6   ___________ Change to _____________________________                   this Deposition; that I did thereafter report in
 7   ___________ Change to _____________________________               5   stenographic shorthand the questions and answers set
 8   ___________ Change to _____________________________                   forth herein, and the foregoing is a true and
                                                                       6   correct transcript of the proceeding had upon the
 9   ___________ Change to _____________________________
                                                                           taking of this Deposition to the best of my ability.
10      Any other changes to your deposition are to be                 7
        listed below with a statement as to the reason                        I FURTHER CERTIFY that I am neither employed by
11      for such change.                                               8   nor related to nor contracted with (unless excepted
12   PAGE LINE CORRECTION                   REASON FOR CHANGE              by the rules) any of the parties or attorneys in
13   ___________________________________________________               9   this case, and that I have no interest whatsoever in
                                                                           the final disposition of this case in any court.
14   ___________________________________________________              10
15   ___________________________________________________              11
16   ___________________________________________________              12               ____________________________
17   ___________________________________________________              13               KENDRA K. SUTTON, CSR, RPR
18   ___________________________________________________                               RPR, CCR No. 131
19   ___________________________________________________              14               License Expires: 12/31/2020
                                                                      15
20
                                                                      16
21       I, JEFFREY LEWINE, do hereby certify that I                  17
     have read the foregoing transcript of my testimony               18
22   on ________________ and it is a true and correct                 19
     record of my testimony given at that time, except as             20
23   to any corrections submitted.                                    21
                                                                      22
24
                                                                      23
     ___________________   ________________________                   24
25   DATE SIGNED         JEFFREY LEWINE                               25

                                                            Page 79
 1          UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF LOUISIANA
 2
 3
 4   LANCE MEADORS,
 5         PLAINTIFF,
 6    -vs-           NO: 18-1007-BAJ-EWD
 7   ANTONIO P. D'AGOSTINO, BUCHANAN
     HAULING AND RIGGING, INC., NATIONAL
 8   INTERSTATE INSURANCE COMPANY AND XYZ
     INSURANCE COMPANY,
 9
              DEFENDANTS.
10
11           CERTIFICATE OF DEPOSITION
12      I, KENDRA K. SUTTON, RPR, CCR #131, DO HEREBY
     CERTIFY that on FEBRUARY 28, 2020, the deposition of
13   DR. JEFFREY LEWINE was taken before me at the
     request of, and sealed original thereof retained by:
14
        PERRIER & LACOSTE, L.L.C.
15      One Canal Place
        365 Canal Street
16      Suite 2550
        New Orleans, Louisiana 70130
17      BY: NATHAN M. GAUDET, ESQ.
18       I FURTHER CERTIFY that copies of this
     Certificate have been mailed or delivered to all
19   Counsel, and parties to the proceedings not
     represented by counsel, appearing at the taking of
20   the deposition.
21       I FURTHER CERTIFY that examination of this
     transcript and signature of the witness WAS
22   REQUESTED by the witness and all parties present.
     On ____________, a letter was mailed or delivered to
23   THE WITNESS regarding obtaining signature of the
     witness, and any corrections, if any, were appended
24   to the original and each copy of the Deposition.
25




                                                                                               21 (Pages 78 to 80)
                                                                                                 EXHIBIT F
